DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 79-98 are currently pending in this application. Claims 94-98 are withdrawn.
Claim Objections
Claims 82, 87, 89, and 92 are objected to because of the following informalities:  Claim 82 recites “wherein at least part said sheet is”, which appears to be missing the word – of – after the word “part”.  Claim 87 recites “perforated region being connected to”, which appears to include a grammatical error in which the word “being” should be replaced with the word – is –. Claim 89 recites “holes having diameter” which appears to be missing the word – a – after the word “having”. Claim 92 recites “said tube being filled “ which appears to include a grammatical error in which the word “being” should be replaced with the word – is –. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 79-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0239050 A1 to Vickers (Vickers) in view of US Patent No. 8,622,739 B2 to Karmon (Karmon).
Regarding at least claim 79
Vickers teaches a delivery system comprising an agent and a foldable covering including a fist surface disposed with the agent and a second surface connectable with the first surface to intra-operatively dispose the covering in a selected configuration (abstract). 

    PNG
    media_image1.png
    509
    360
    media_image1.png
    Greyscale

Vickers meets the limitations of a device for treating patients in need for tissue regeneration comprising: a sheet (11), said sheet has a perforated region having several holes with diameter of more than 30 microns (paragraph 0040 discloses that the sheet is perforated to make it penetrable by cells, fluids, and proteins in a selected implant configuration and paragraph 0055 discloses a size of approximately 100-200 microns to allow cells to migrate through), said sheet has a first side region (30) located at the right side of said perforated region and extending from a right edge of said sheet to a first folding line (32) between said perforated region and said first side region, said sheet has a second side region (30b) located at the left side of said perforated region and extending from a left edge of said sheet to a second folding line (32) between said perforated region and said left side region, said first side region has no pores or has pores (paragraph 0034 discloses that the covering/sheet may comprise a porous material or a mesh material that may be designed to permit cellular infiltration but may also be designed to specifically exclude cells from the inside of the covering and only allow diffusion of small molecules), said first side region being placed over said perforated region to cover said perforated region (fig. 2 shows the first side region following arrow A to be placed over the middle region), said second side region being placed over said first side region to cover said first side region (fig. 2 shows that the second side region follows arrow B as it is placed over the first side region) so said left edge of said sheet being adjacent said first folding line (fig. 4 shows that the left edge is adjacent the first folding line in the same way as applicant’s when folded).  
However, Vickers does not teach that the first side region has pores such that the largest pore in said first side region has a diameter of up to 30 microns.
Karmon teaches a method and device by which, as the device is enlarged, a space is created to allow tissue ingrowth (col. 2, lines 57-60) for correcting numerous bone abnormalities including compression fractures of the spine (col. 4, lines 37-40). The device is composed of a pouch (5) that preferably has a porous region preferably towards the bone to allow bone tissue ingrowth and preferably has a region that blocks epithelial tissue ingrowth (col. 17, lines 28-29 and 44-49). Karmon also teaches that the pouch is filled with bone augmenting material before being inserted inside the body and that, in some embodiments, one side of the pouch is perforated to allow bone tissue ingrowth which has pores that are, for example, 100-300 microns, and the opposite side and/or the rest of the pouch is sealed or can have very small pores that are, for example, 1-5 microns and/or no more than 30 microns (col. 18, lines 1-18), for the purpose of resisting epithelial tissue ingrowth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vickers, which can be folded into a bag that is attached to skeletal or soft tissue proximate the surgical site and includes a perforated region as well as a first side region that is designed to specifically exclude cells from the inside of the covering and only allow diffusion of small molecules, to specify that the first side region has pores such that the largest pore in said first side region has a diameter of up to 30 microns, in order to resist epithelial tissue ingrowth at the first region, as taught by Karmon, by only allowing diffusion of small molecules, as intended by Vickers.
Regarding at least claim 80
Vickers in view of Karmon teaches the device of claim 79. Vickers also teaches wherein said first and second side regions are forming together a soft tissue blocking region with two parallel layers covering at least a majority of said perforated region (the second side region is placed on top of the first side region as shown in fig. 2 and creates two parallel layers that cover the perforated region). Vickers also teaches that the first side region may be designed to specifically exclude cells from the inside of the covering and only allow diffusion of small molecules (paragraph 0034). However, Vickers does not teach that said soft tissue blocking region has no pores or has pores such that the largest pore in said soft tissue blocking region has a diameter of up to 30 microns.  
As explained above, Karmon teaches a similar pouch/bag device with one side that is perforated to allow bone tissue ingrowth, while the rest of the pouch is sealed or can have very small pores that are, for example, 1-5 microns and/or no more than 30 microns (col. 18, lines 1-18), for the purpose of resisting epithelial tissue ingrowth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the rest of the soft tissue blocking region of Vickers, which is designed to specifically exclude cells from the inside of the covering and only allow diffusion of small molecules, has no pores or has pores such that the largest pore in said soft tissue blocking region has a diameter of up to 30 microns, as taught by Karmon, in order to only allow diffusion of small molecules, as intended by Vickers.
Regarding at least claim 81
Vickers in view of Karmon teaches the device of claim 79. Vickers further teaches that the device is perforated to make it penetrable by cells, fluids, and proteins in a selected implant configuration (paragraph 0040) and that the perforated region has pores that are approximately 100-200 microns to allow cells to migrate through (paragraph 0055). However, Vickers does not teach wherein said perforated region has more than 10 holes having diameter of 800 microns - 2500 microns occupying more than 70 percent of said perforated region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated region of Vickers to include more than 10 holes having diameter of 800 microns - 2500 microns occupying more than 70 percent of said perforated region, since these are result effective variables that contribute to the allowance of certain cell types depending on the desired migration in the perforated region. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the perforated region to include more than 10 holes having diameter of 800 microns - 2500 microns occupying more than 70 percent of said perforated region would facilitate cell migration of whatever size desired/required for a particular patient.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the perforated region includes more than 10 holes having diameter of 800 microns - 2500 microns occupying more than 70 percent of said perforated region, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 83
Vickers in view of Karmon teaches the device of claim 79. Vickers also teaches wherein said first side region is connected to said second side region paragraph 0065 teaches that the side regions are connectable via hook and loop configuration, for example).  
Regarding at least claim 84
Vickers in view of Karmon teaches the device of claim 79. Vickers also teaches wherein said first side region has a slot and said second side region has a connecting extension, part of said connecting extension of said second side region having a width which is larger than the length of said slot in said first side region, said part of said connecting extension of said second side region being inserted through said slot in said first side region (paragraph 0070 discloses that the surfaces/regions are connected by various connections including a draw string, stitches, sutures, heat seals, adhesion, pressure fittings, coil ring, twist tie or combinations thereof – at least the stitches and/or sutures meet the limitation of a connecting extension, at least part of which is inserted through a slot and having a width/dimension that is larger than the length/dimension of the slot; paragraph 0079 also discloses the use of attachment mechanisms that can include a tab, loop, tack, or a hook and loop portion).  
Regarding at least claim 85
Vickers in view of Karmon teaches the device of claim 79. Vickers also teaches wherein a first edge (along fold line 32 as shown in fig. 2) of said perforated region being located between said first side region and said second side region, a second edge (along the other fold line 32 as shown in fig. 2) of said perforated region being located between said first side region and said second side region (fig. 2 shows the perforated region being located between the first side region 30 and the second side region 30b), said first and second edges of said perforated region are located at opposite edges of said perforated region, said first edge being connected to said tissue blocking region to form a bag having a filling opening adjacent said second edge of said perforated region (fig. 4 shows a container/bag and paragraph 0072 discloses that the agent/filling is disposed with the perforated region surface; therefore there must be a filling opening adjacent the second edge of the perforated region as claimed, particularly since the term adjacent is broad and the filling opening does not require a specific structure).  
Regarding at least claim 86
Vickers in view of Karmon teaches the device of claim 79. Vickers also teaches wherein an edge closing extension extends from said perforated region beyond a surface of said sheet which is bounded by said first and second folding lines, said edge closing extension being placed between said first side region and said second side region to form a bag (fig. 4 shows a bag formed by an edge closing extension as disclosed in paragraph 0071).  
Regarding at least claim 87
Vickers in view of Karmon teaches the device of claim 79. Vickers also teaches wherein an edge of said perforated region being connected to said tissue blocking region to form a bag, a bone augmenting material being inside said bag (paragraph 0072 discloses that the agent/bone augmenting material is disposed with perforated region 16 and paragraph 0069 discloses that the implant configuration can be in the form of a bag).  
Regarding at least claim 88
Similar to the explanation above, Vickers meets the limitations of a device for treating patients in need for tissue regeneration comprising: a tube (paragraph 0069 discloses a cylindrical implant configuration), a first external aspect at the bottom of said tube has a perforated region having several holes with diameter of more than 30 microns (paragraph 0040 discloses that the sheet is perforated to make it penetrable by cells, fluids, and proteins in a selected implant configuration and paragraph 0055 discloses a size of approximately 100-200 microns to allow cells to migrate through), a second external aspect at the top of said tube has a soft tissue blocking region tenting over said perforated region, said soft tissue blocking region has a first sheet (30) and a second sheet (30b), said second sheet located on top and covers said first sheet to form a two layer area tenting over at least a majority of said perforated region (fig. 2 shows the sheets being layered over the perforated region). Vickers also teaches that the soft tissue blocking region (formed by the layered first sheet 30 and second sheet 30b) may be designed to specifically exclude cells from the inside of the covering and only allow diffusion of small molecules (paragraph 0034). However, Vickers does not teach that said soft tissue blocking region has no pores or has pores such that the largest pore in said soft tissue blocking region has a diameter of up to 20 microns. 
Karmon teaches a method and device by which, as the device is enlarged, a space is created to allow tissue ingrowth (col. 2, lines 57-60) for correcting numerous bone abnormalities including compression fractures of the spine (col. 4, lines 37-40). The device is composed of a pouch (5) that preferably has a porous region preferably towards the bone to allow bone tissue ingrowth and preferably has a region that blocks epithelial tissue ingrowth (col. 17, lines 28-29 and 44-49). Karmon also teaches that the pouch is filled with bone augmenting material before being inserted inside the body and that, in some embodiments, one side of the pouch is perforated to allow bone tissue ingrowth which has pores that are, for example, 100-300 microns, and the opposite side and/or the rest of the pouch is sealed or can have very small pores that are, for example, 1-5 microns and/or no more than 30 microns (col. 18, lines 1-18), for the purpose of resisting epithelial tissue ingrowth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vickers, which can be folded into a bag that is attached to skeletal or soft tissue proximate the surgical site and includes a perforated region as well as a first side region that is designed to specifically exclude cells from the inside of the covering and only allow diffusion of small molecules, to specify that said soft tissue blocking region has no pores or has pores such that the largest pore in said soft tissue blocking region has a diameter of up to 20 microns, in order to resist epithelial tissue ingrowth at the first region, as taught by Karmon, by only allowing diffusion of small molecules, as intended by Vickers.
Regarding at least claim 89
Vickers in view of Karmon teaches the device of claim 88. Vickers further teaches that the device is perforated to make it penetrable by cells, fluids, and proteins in a selected implant configuration (paragraph 0040) and that the perforated region has pores that are approximately 100-200 microns to allow cells to migrate through (paragraph 0055). However, Vickers does not teach wherein said perforated region has more than 10 holes having diameter of 800 microns - 2500 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated region of Vickers to include more than 10 holes having diameter of 800 microns - 2500 microns, since these are result effective variables that contribute to the allowance of certain cell types depending on the desired migration in the perforated region. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the perforated region to include more than 10 holes having diameter of 800 microns - 2500 microns would facilitate cell migration of whatever size desired/required for a particular patient.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the perforated region includes more than 10 holes having diameter of 800 microns - 2500 microns, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 90
Vickers in view of Karmon teaches the device of claim 88. Vickers also teaches wherein said first and second sheets are guided bone regeneration membranes connected by an adhesive or suture (paragraph 0071 discloses the use of heat seals, adhesion, sutures, etc.), said perforated region includes an edge closing extension, said edge closing extension being placed between said first sheet and said second sheet to form a bag (paragraph 0071 discloses manipulating the sheets by folding, bending, and/or twisting to form a closed contained in the selected implant configuration).  
Regarding at least claim 91
Vickers in view of Karmon teaches the device of claim 88. Vickers also teaches wherein an entire space of said tube between said soft tissue blocking region and said perforated region being empty (the space within the bag formed by folding the sheets of Vickers is empty, at least before being filled with agent 20, in the same way as applicant’s).  
Regarding at least claim 92
Vickers in view of Karmon teaches the device of claim 88. Vickers also teaches wherein said tube being filled with particulated bone augmenting material (paragraphs 0057-0059 disclose that the agent packed within the covering/bag is particulated bone augmenting material).  
Claim(s) 82 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Karm, as applied to claims 79 and 88, respectively, above, and further in view of US Patent No. 6,679,914 B1 to Gabbay (Gabbay).
Vickers in view of Karmon teaches the device of claim 79 and claim 88. Vickers also teaches various materials for forming the covering (sheet/tube), including collagen materials (paragraph 0039). However, Vickers does not teach wherein at least part said sheet is a pericardium membrane or that said tube is made at least partially from a pericardium membrane.
Gabbay teaches an implantable apparatus between bone or other tissue that includes a plurality of sheets of a substantially biocompatible tissue such as molded protein (abstract). Gabbay further teaches that the protein may be animal plasma, collagen, etc. and that the resulting prosthesis may be covered with a sheet of natural tissue material, such as animal pericardium, for the purpose of providing a desired shock absorbing function (col. 6, lines 9-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vickers, which may be formed of collagen material, to include that at least part said sheet is a pericardium membrane or that said tube is made at least partially from a pericardium membrane, since this material is biocompatible and therefore useful for implantable devices, in order to provide a desired shock absorbing function, as taught by Gabbay, particularly since there is a lack of any disclosed criticality of the claimed material (see page 27 of applicant’s specification which states that collagen or pericardium are suitable materials) and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774